DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending. 

Election/Restrictions
Applicant’s election without traverse of claims 1-9, 17-20 in the reply filed on 11/23/2020 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagvani et al. [Gagvani, US 20070226616] in view of Law et al. [Law, US 20110072506].
As to claim 1. Gagvani discloses A building security system, the system comprising: 
one or more memory devices, [0015], configured to store instructions, [0059], that when executed on one or more processors, cause the one or more processors to: 
cause a display device of a user device, [0009], to display information describing a plurality of alarm rules, [0023] the display shows a configuration window for setting up the rules;
receive, for each of the plurality of alarm rules, one or more alarm rule parameters for each of the plurality of alarm rules from the user device, based on edits made to the one or more adjustable elements within the information, [0018, 0090, 0091]; and 
for each alarm rule of the plurality of alarm rules: 
determining, based on the one or more alarm rule parameters for the alarm rule, whether the alarm rule is triggered by the security system data, [0059, 0085]; and 
generating an alarm for the alarm rule in response to determining that the alarm rule is triggered, [0059, 0060].
Gagvani fails to explicitly disclose that the security system receive security system data from a security system.
Gagvani, in a separate embodiment [0017], teaches that the system receives data from devices through the network based on a rule including alarms when something is detected or any hardware or software event that can result in the device issuing an output; wherein, [0018, 0084], 
	It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Gagvani so that the system can receives all alarm and security events at a central location.
Gagvani fails to disclose that the displayed information describing the plurality of rules is sentences, wherein one or more adjustable elements of the plurality of alarm rules are embedded within the sentences as words or numbers after a beginning word of the sentences and before an ending word of the sentences.
Law teaches a unified threat management system wherein configuration rules can be presented in a sentence form with one or more adjustable elements embedded within the sentences, [fig. 14, 0105].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Gagvani with that of Law to have the rules of Gagvani, that are already implemented to be in a sentence form, be modified by the user in the same format for easy readability and ease of understanding for the user.

As to claim 3. Gagvani discloses The building security system of Claim 1, wherein the instructions cause the one or more processors to generate a user interface, the user interface comprising an indication of each of the plurality of alarm rules and an interface element for each of the plurality of alarm rules to activate or deactivate each of the plurality of alarm rules, [0035-0047] the interface allows configuring and controlling each sensors.

As to claim 4. Gagvani discloses The building security system of Claim 1, wherein the instructions cause the one or more processors to: generate a parameter adjustment interface comprising information; and receive the one or more alarm rule parameters from the parameter adjustment interface, [0033, 0035-0047] the interface allows configuring and controlling each sensors.
Gagvani fails to disclose that the interface comprises the sentences describing the plurality of alarm rules.
Law teaches a unified threat management system wherein configuration rules can be presented in a sentence form with one or more adjustable elements embedded within the sentences, [fig. 14, 0105].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Gagvani with that of Law to have the rules of Gagvani, that are already implemented to be in a sentence form, be modified by the user in the same format for easy readability and ease of understanding for the user.

As to claim 17. Gagvani discloses A method of customizing security system rules, the method comprising: 
Causing, by a processing unit, [0015], a display device of a user device, [0009], to display information describing a plurality of alarm rules, [0023] the display shows a configuration window for setting up the rules;
receiving, by a processing circuit, [0015], for each of a plurality of alarm rules, one or more alarm rule parameters for each of the plurality of alarm rules from a user device, based on edits made to the one or more adjustable elements within the information, [0018, 0090, 0091]; and 
for each alarm rule of the plurality of alarm rules: 
determining, by the processing circuit, based on the one or more alarm rule parameters for the alarm rule, whether the alarm rule is triggered by the security system data, [0059, 0085]; and 
generating, by the processing circuit, an alarm for the alarm rule in response to determining that the alarm rule is triggered, [0059, 0060].
Gagvani fails to explicitly disclose that the security system receiving, by the processing circuit, security system data from a security system.
Gagvani, in a separate embodiment [0017], teaches that the system receives data from devices through the network based on a rule including alarms when something is detected or any hardware or software event that can result in the device issuing an output; wherein, [0018, 0084], teaches that the rules are in the form of sentences including parameters of the specific device that is being configured.
	It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Gagvani so that the system can receives all alarm and security events at a central location.
Gagvani fails to disclose that the displayed information describing the plurality of rules is sentences, wherein one or more adjustable elements of the plurality of alarm rules are embedded within the sentences as words or numbers after a beginning word of the sentences and before an ending word of the sentences.

It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Gagvani with that of Law to have the rules of Gagvani, that are already implemented to be in a sentence form, be modified by the user in the same format for easy readability and ease of understanding for the user.

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagvani in view of Law as applied to claim 1, above, further in view of Horrocks et al. [Horrock, US 20170213447].
As to claim 2. the combination of Gagvani and Law fails to disclose The building security system of Claim 1, wherein the instructions cause the one or more processors to receive an indication of one or more active alarm rules and one or more inactive alarm rules of the plurality of alarm rules from the user device.
Horrocks teaches methods for security monitoring wherein the security system comprises a software that receives the state of each alarm including when alarms are active and inactive, [0052].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Gagvani and Law with that of Horrocks to detect the state of alarms as the system would not function as intended without receiving indication of active and inactive alarms.

Claims 5, 6, 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagvani in view of Law as applied to claims 1, 17, above, further in view of Saliga [US 5673034].
As to claim 5. the combination of Gagvani and Law fails to disclose The building security system of Claim 1, wherein the plurality of alarm rules comprise an inactive badge alarm rule, the inactive badge alarm rule being triggered in response to at least one of: 
the security system data indicating that an inactive badge was used with the security system a first predefined number of times outside of local business hours; or 
the security system data indicating that the inactive badge was used a second predefined number of times with the security system within a predefined period of time and within the local business hours; 
wherein the first predefined number of times, the second predefined number of times, and the predefined period of time are the one or more alarm rule parameters for the inactive badge alarm rule.
Saliga teaches a security system with a time varying code wherein the system detects a use of a badge within a predetermined period of time; wherein the system detects the same badge being use to access a security entrance more than a predetermined amount of time to detect if the badge is duplicated, [col. 7, lines 25-41].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Gagvani and Law with that of Saliga so that the system prevents the use of duplicate cards.

claim 6. the combination of Gagvani and Law fails to disclose The building security system of Claim 1, wherein the plurality of alarm rules comprise a temporary badge alarm rule, the temporary badge alarm rule being triggered in response to at least one of: 
the security system data indicating that a temporary badge was used with the security system a first predefined number of times outside of local business hours; or 
the security system data indicating that the temporary badge was used a second predefined number of times with the security system in a predefined period of time within the local business hours; 
wherein the first predefined number of times, the second predefined number of times, and the predefined period of time are the one or more alarm rule parameters for the temporary badge alarm rule.
Saliga teaches a security system with a time varying code wherein the system detects a use of a badge with temporary access within a predetermined period of time; wherein the system detects the same badge being use to access a security entrance more than a predetermined amount of time to detect if the badge is duplicated, [col. 7, lines 25-41].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Gagvani and Law with that of Saliga so that the system prevents the use of duplicate cards.

As to claim 8. the combination of Gagvani and Law fails to disclose The building security system of Claim 1, wherein the plurality of alarm rules comprise a door service alarm rule, the door service alarm rule being triggered in response to the security system data indicating that a predefined number of door forced open (DFO) events for a particular door monitored by the security system have occurred within a predefined time period; wherein the instructions cause the one or more processors to stop generating a door service alarm for the door service alarm rule for a second predefined length of time in response to the door service alarm rule being triggered.
Saliga teaches a security system with a time varying code wherein the system detects a use of a badge with temporary access within a predetermined period of time; wherein the system detects the same badge being use to access a security entrance more than a predetermined amount of time to detect if the badge is duplicated, [col. 7, lines 25-41].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Gagvani and Law with that of Saliga so that the system prevents the use of duplicate cards.

As to claim 18. the combination of Gagvani and Law fails to disclose The method of Claim 17, wherein the plurality of alarm rules comprise a temporary badge alarm rule, the temporary badge alarm rule being triggered in response to at least one of: the security system data indicating that a temporary badge was used with the security system a first predefined number of times outside of local business hours; or the security system data indicating that the temporary badge was used a second predefined number of times with the security system in a predefined period of time within the local business hours; wherein the first predefined number of times, the second predefined number of times, and the predefined period of time are the one or more alarm rule parameters for the temporary badge alarm rule.
Saliga teaches a security system with a time varying code wherein the system detects a use of a badge with temporary access within a predetermined period of time; wherein the system 
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Gagvani and Law with that of Saliga so that the system prevents the use of duplicate cards.

Claims 7, 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagvani in view of Law as applied to claims 1, 17, above, further in view of Nye [US 20180047230].
As to claim 7. the combination of Gagvani and Law fails to disclose The building security system of Claim 1, wherein the plurality of alarm rules comprise an access denied alarm rule, the access denied alarm rule being triggered in response to the security system data indicating that a badge was used and denied with the security system a predefined number of times within a predefined period of time outside of local business hours; wherein the predefined number of times and the predefined period of time are the one or more alarm rule parameters for the access denied alarm rule.
Nye teaches an automatic system access implemented to secure a building, [0052]; comprising a barrier 115 controlled by a barrier control module 110, [0053]; wherein the barrier control module identifies a person’s attempt to operate a barrier of a home from outside using an identification module 410 and generates an alarm signal when unauthorized attempt to access the barrier is detected, [0087]; wherein the identification module senses the person’s attempt to operate the barrier using an identification carried by the person, [0085]; wherein the access permission can be denied outside a predetermined hours, [0130].


As to claim 9. the combination of Gagvani and Law fails to disclose The building security system of Claim 1, wherein the plurality of alarm rules comprise a person of interest alarm rule, the person of interest alarm rule being triggered in response to the security system data indicating that a badge associated with a person of interest has been used with the security system; wherein the instructions cause the one or more processors to perform at least one of: generating a new alarm and sending an email notification to one or more email recipients in response to the person of interest alarm rule triggering; generating the new alarm; or sending the email notification to the one or more email recipients.
Nye teaches an automatic system access implemented to secure a building, [0052]; comprising a barrier 115 controlled by a barrier control module 110, [0053]; wherein the barrier control module identifies a person’s attempt to operate a barrier of a home from outside using an identification module 410 and generates an alarm signal when a wanted person attempt to access the barrier is detected, [0087]; wherein the identification module senses the person’s attempt to operate the barrier using an identification carried by the person, [0085].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Gagvani and Law with that of Nye so that the owner can be aware of activities when the owner is not around.

claim 19. the combination of Gagvani and Law fails to disclose The method of Claim 17, wherein the plurality of alarm rules comprise an access denied alarm rule, the access denied alarm rule being triggered in response to the security system data indicating that a badge was used and denied with the security system a predefined number of times within a predefined period of time outside of local business hours; wherein the predefined number of times and the predefined period of time are the one or more alarm rule parameters for the access denied alarm rule.
Nye teaches an automatic system access implemented to secure a building, [0052]; comprising a barrier 115 controlled by a barrier control module 110, [0053]; wherein the barrier control module identifies a person’s attempt to operate a barrier of a home from outside using an identification module 410 and generates an alarm signal when unauthorized attempt to access the barrier is detected, [0087]; wherein the identification module senses the person’s attempt to operate the barrier using an identification carried by the person, [0085]; wherein the access permission can be denied outside a predetermined hours, [0130].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Gagvani and Law with that of Nye so that the owner can be aware of activities when the owner is not around.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagvani in view of Law as applied to claim 17, above, further in view of Dobryanskaya et al. [Dobryanskaya, US 20140096045].
As to claim 20. Gagvani fails to disclose The method of claim 17, further comprising: receiving, by the processing circuit, site data for a plurality of sites, [0019].
 the site data indicating a geographic location of each of the plurality of sites; and performing, by the processing circuit, a clustering technique on the site data comprising: generating, by the processing circuit, a plurality of clusters; and classifying, by the processing circuit, each of the plurality of sites into one of the plurality of clusters.
Dobryanskaya teaches a an alarm clustering mechanism wherein alarms at different locations are clustered into a dynamic group, [0033-0035].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Gagvani and Law with that of Dobranskaya so that the system can manage a plurality of alarms at different locations with the same characteristics together.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080.  The examiner can normally be reached on 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688